                                                                                   CLERK'S OFFICE U.S. UilST. L0U'-:T
                                                                                          AT ROANOKE, V:':..
                                                                                               FILED


                        IN THE UNITED STATES DISTRICT COURT
                                                                                           FEB 15 2019
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

DONALD EUGENE CASEY,                              )   CASE NO. 7:18CV00495
                                                  )
                           Plaintiff,             )
v.                                                )   ORDER
                                                  )
                                                  )
J.A. WOODSON, WARDEN, ET AL.,                     )   By: Hon. Glen E. Conrad
                                                  )   Senior United States District Judge
                           Defendants.            )

        Plaintiff Donald Eugene Casey has filed a motion for interlocutory injunctive relief.

After review of the motion and the record, the court concludes that the motion must be denied .

        The initial complaint in this prisoner civil rights action under 42 U.S.C. § 1983 concerns

an incident in August 2018 , when officials at Augusta Correctional Center ("Augusta") placed

Casey on strip cell status after he requested mental health treatment. The defendants are officials

at Augusta. In his current motion, Casey alleges that at Sussex II State Prison (" Sussex II")

where he is now confined, officials have lost or destroyed mailings that Casey had addressed to

the court for this case.

        " [A] preliminary injunction may never issue to prevent an injury or harm which not even

the moving party contends was caused by the wrong c laimed in the underlying action." Omega

World Travel v. TWA, Ill F.3d 14, 16 (4th Cir. 1997). Thus, to warrant interlocutory relief, the

movant "must necessarily establish a relationship between the injury claimed in the party ' s

motion and the conduct asserted in the complaint."     ~   Casey fails to state any facts connecting

the conduct underlying his mental health c laims in the complaint, to the harms he seeks to

prevent at Sussex II through his current motion. Moreover, the individuals he seeks to enjoin are

not defendants in this case and are located at Sussex If, in the Eastern District of Virginia.
        For the reasons stated, it is hereby

                                     ADJUDGED AND ORDERED

that plaintiff's motion for interlocutory injunctive relief, ECF No. 18, is DENIED. 1

        The clerk will send a copy of this order to plaintiff and to counsel for defendants.

        ENTER: This .t5"t>J day of February, 2019.



                                                     Senior United States District Judge




        1
             Casey's motion is dated February 11, 2019, just five days after the second incident concerning the
mailroom officials at Sussex IT State Prison. Thus, it is clear that he did not take time to exhaust administrative
remedies about his legal mail issues there, as required under 42 U.S.C. § 1997e(a) before filing this motion.
Moreover, if Casey wishes to take separate legal action concerning these issues, he must do so by filing a new civil
action in the United States District Court for the Eastern District of Virginia, rather than in this court.
